DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  Claims 1-15 should include proper articles.  Independent claim 1 should begin “A lithium-sulfur accumulator…” while dependent claims 2-15 should begin “The lithium-sulfur accumulator…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
The subject matter of claims 1-6, 8-13 and 15 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the lithium-sulfur accumulator of claim 1, specifically wherein the accumulator comprises a sulfur-containing positive active material and a negative electrode consisting solely of an active material which is a lithium and calcium alloy, wherein the calcium is present in the alloy to the extent of 2% to 34% atomic.
The closest prior art is Kawashima et al. (JP 2012-142101 A, cited by Applicant; see English machine translation).
Kawashima teaches a lithium sulfur battery comprising, as a negative electrode active material, a lithium-based material on which a lithium carboxylate film is formed (see paragraphs 13 and 14).  The lithium-based material may comprise an alloy of lithium with calcium where lithium constitutes 50 at%, 70 at% or 90 at% or more (see paragraph 15).  However, because Kawashima requires the lithium carboxylate film formed on the lithium-based material, Kawashima fails to teach a negative electrode consisting solely of an active material which is a lithium and calcium alloy, as required by claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727